DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-20 are pending and have been examined in this application. This communication is the first action on the merits. The Information Disclosure Statement (IDS) filed on 02/25/2019 has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) The examiner notes there are numerous antecedent basis issues in Claim 19 including “the plrauilty of second latch members” and “the plurality of first latch members” For the purposes of examination, Claim 19 has been construed to be dependent on Claim 12, not Claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 & 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication Number 2007/0184772 A1 to McConnell.

A) As per Claims 1-2 & 11-12, McConnell teaches a pressure relief assembly (McConnell: Figure 2) comprising: 
a main body (McConnell: Figure 3, Item 52) including at least one air passage chamber defined between outer walls, wherein a plurality of flaps (McConnell: Figure 3, Item 76) cover airflow openings within the at least one air passage chamber, wherein the outer walls include a plurality of first latch members (McConnell: Figure 3, Item 82 outside of openings 58), wherein the plurality of first latch members are disposed outside of one or more airflow openings within the at least one air passage chamber; and 
a cover (McConnell: Figure 3, item 30) including a plurality of second latch members (McConnell: Figure 3, Items 84 are underneath their respective hinges for each flap in Item 76) that are configured to securely latch to the plurality of first latch members, wherein latch interfaces between the plurality of first latch members and the plurality of second latch members are underneath flap hinge areas of the main body.

B) As per Claim 3, McConnell teaches that the one or more first latch members comprises four first latch members, and wherein the one or more second latch members comprises four second latch members (McConnell: Figure 3, Items 82 & 84, both have 4).

C) As per Claims 4 & 13, McConnell teaches that the plurality of first latch members are contained by the outer walls (McConnell: Figure 3, Item 82 is contained by Item 72).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8, 10, 14-17 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McConnell in view of US Patent Number 7,566,263 B2 to Snyder.

A) As per Claims 5 & 14, McConnell teaches all the limitations except that the plurality of first latch members do not extend over exposed edges of the outer walls, and wherein the plurality of first latch members do not extend past outer surfaces of the outer walls.
However, Snyder teaches the plurality of first latch members do not extend over exposed edges of the outer walls, and wherein the plurality of first latch members do not extend past outer surfaces of the outer walls (Snyder: Figure 2, Item 180 is fully inside walls extending inwardly).


B) As per Claims 6 & 15, McConnell teaches all the limitations except that the plurality of first latch members inwardly extend from interior surfaces of the outer walls into the at least one air passage chamber.
However, Snyder teaches the plurality of first latch members inwardly extend from interior surfaces of the outer walls into the at least one air passage chamber (Snyder: Figure 2, Item 180 is fully inside walls extending inwardly).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of McConnell by forming the latches extending inward from passage outer walls, as taught by Snyder, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified McConnell with these aforementioned teachings of Snyder with the motivation of minimizing the footprint of the system such that less space is taken up on the panel.

C) As per Claims 7 & 16, McConnell teaches all the limitations except that each of the plurality of first latch members comprises a protuberance having a latching recess, wherein at least a portion of each of the plurality of second latch members passes into a respective one of the latching recesses.
However, Snyder teaches each of the plurality of first latch members comprises a protuberance having a latching recess (Snyder: Figure 2, Item 180), wherein at least a portion of each of the plurality of second latch members passes into a respective one of the latching recesses (Snyder: best shown in Figure 6, with Item 178 sticking through Item 180).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of McConnell by forming the latches extending inward from passage outer walls, as taught by Snyder, with a reasonable expectation of success of arriving at the 

D) As per Claims 8 & 17, McConnell in view of Snyder teaches that the latching recess connects to an underside ridge (Snyder: best shown in Figure 6, with Item 178 sticking through Item 180).

E) As per Claims 10 & 19, McConnell teaches all the limitations except that each of the plurality of second latch members comprises a beveled tab extending from an inner surface of the cover, wherein the beveled tab includes an expanded base proximate to the inner surface and a narrowed expanded end distally away from the inner surface, wherein the exposed end includes a protruding clip that is configured to securely latch to one of the plurality of first latch members.
However, Snyder teaches each of the plurality of second latch members comprises a beveled tab extending from an inner surface of the cover, wherein the beveled tab includes an expanded base proximate to the inner surface and a narrowed expanded end distally away from the inner surface, wherein the exposed end includes a protruding clip that is configured to securely latch to one of the plurality of first latch members (Snyder: Figure 6, Item 170 extends from base to beveled expanded end that attached to underside of Item 180 shown in Figure 2).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of McConnell by forming the latches as a beveled tab, as taught by Snyder, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified McConnell with these aforementioned teachings of Snyder with the motivation of further securing the system while allowing easy disassembly for maintenance or replacement.



Claims 9 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McConnell in view of GB2347890A to Barton.

A) As per Claims 9 & 18, McConnell teaches all the limitations except the main body further comprises a plurality of panel-securing members that are configured to secure the main body within an opening of a panel.
However, Barton teaches a main body further comprises a plurality of panel-securing members that are configured to secure the main body within an opening of a panel (Barton: best shown in Figure 3 near Item 16 with latches to hole to panel).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of McConnell by adding panel-securing members, as taught by Barton, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified McConnell with these aforementioned teachings of Barton with the motivation of providing clip in securing to the panels, thereby allowing for easy installation.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McConnell in view of Snyder and further in view of Barton.

A) As per Claim 20, McConnell teaches a pressure relief assembly comprising: 
a main body (McConnell: Figure 3, Item 52) including at least one air passage chamber defined between outer walls, wherein a plurality of flaps (McConnell: Figure 3, Item 76) cover airflow openings within the at least one air passage chamber, wherein the outer walls include a plurality of first latch members, wherein the plurality of first latch members are disposed outside of the airflow openings (McConnell: Figure 3, Item 82 outside of openings 58), wherein the plurality of first latch members are contained by the outer walls (McConnell: Figure 3, Item 82 is contained by Item 72), and 
a cover (McConnell: Figure 3, Item 30) including a plurality of second latch members that are configured to securely latch to the plurality of first latch members, and wherein a plurality of latch interfaces between the plurality of first latch members and the plurality of second latch members are underneath flap hinge areas (McConnell: Figure 3, Items 84 are underneath their respective hinges for each flap in Item 76).

wherein at least a portion of each of the plurality of second latch members passes into the latching recess and is latched onto the underside ridge, wherein each of the plurality of second latch members comprises a beveled tab extending from an inner surface of the cover, wherein the beveled tab includes an expanded base proximate to the inner surface and a narrowed expanded end distally away from the inner surface, wherein the exposed end include a protruding clip that is configured to securely latch onto the underside ridge.
However, Snyder teaches the plurality of first latch members inwardly extend from interior surfaces of the outer walls into the at least one air passage chamber, wherein the plurality of first latch members do not extend over exposed edges of the outer walls, wherein the plurality of first latch members do not extend past outer surfaces of the outer walls (Snyder: Figure 2, Item 180 is fully inside walls extending inwardly), wherein each of the plurality of first latch members comprises a protuberance having a latching recess that connects to an underside ridge (Snyder: best shown in Figure 6, with Item 178 sticking through Item 180); and
wherein at least a portion of each of the plurality of second latch members passes into the latching recess and is latched onto the underside ridge, wherein each of the plurality of second latch members comprises a beveled tab extending from an inner surface of the cover, wherein the beveled tab includes an expanded base proximate to the inner surface and a narrowed expanded end distally away from the inner surface, wherein the exposed end include a protruding clip that is configured to securely latch onto the underside ridge (Snyder: Figure 6, Item 170 extends from base to beveled expanded end that attached to underside of Item 180 shown in Figure 2).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of McConnell by forming the latches as taught by Snyder, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified McConnell 
McConnell in view of Snyder does not teach that the main body further comprises a plurality of panel-securing members that are configured to secure the main body within an opening of a panel.
However, Barton teaches a main body further comprises a plurality of panel-securing members that are configured to secure the main body within an opening of a panel (Barton: best shown in Figure 3 near Item 16 with latches to hole to panel).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of McConnell in view of Snyder by adding panel-securing members, as taught by Barton, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified McConnell in view of Snyder with these aforementioned teachings of Barton with the motivation of providing clip in securing to the panels, thereby allowing for easy installation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Allen R Schult/Examiner, Art Unit 3762